Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 29, 2017

                                       No. 04-17-00493-CV

                                       Bruce Lee BECKER,
                                            Appellant

                                                 v.

                              Pedro BECKER and Manuela Becker,
                                         Appellees

                  From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2016-CV-04644
                           Honorable Jason Wolff, Judge Presiding


                                          ORDER
        On November 16, 2017, this court received appellant’s brief. The brief violates Texas
Rule of Appellate Procedure 38 in that it does not (1) include record references in the statement
of facts; (2) include appropriate citations to the record in the argument; (3) include a conclusion
stating the nature of the relief sought; and (4) contain an appendix including copies of the text of
the statutes or constitutional provisions on which the argument is based. See TEX. R. APP. P.
38.1. While substantial compliance with Rule 38 is sufficient, this court may order a party to
amend, supplement, or redraw a brief if it flagrantly violates Rule 38. See TEX. R. APP. P.
38.9(a). We conclude that the formal defects described above constitute flagrant violations of
Rule 38.

        In addition, the brief violates Texas Rule of Appellate Procedure 9.4 because (1) its text,
for the most part, is single-spaced, not double-spaced; and (2) it fails to include a certificate of
compliance stating the number of words in the document. See TEX. R. APP. P. 9.4.

        We, therefore, ORDER appellant to file an amended brief within fifteen (15) days
from the date of this order. If the amended brief does not correct the violations, we may
strike the brief and prohibit appellant from filing another. See TEX. R. APP. P. 38.9(a); TEX.
R. APP. P. 9.4(k); see also id. 42.3(c) (allowing dismissal of appellant’s case if appellant fails to
comply with a requirement of the Texas Rules of Appellate Procedure or an order of this court).
        Additionally, on November 16, 2017, appellant filed objections to the “limited” clerk’s
record and reporter’s record filed in this case. In his objections, appellant asks us to order the
trial court “to make the entire record available for the Appeals Court review.” We DENY
appellant’s request. Rules 34.5 and 34.6 of the Texas Rules of Appellate Procedure set out the
procedures for requesting and supplementing the appellate record. See TEX. R. APP. P.
34.5(b),(c);34.6(b),(d).



                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2017.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court